DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 10, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al (US 20190002105)  in view of Parker (US 20130219792).
Regarding claim 1, Moran teaches a system (100) for sealing a refrigerated galley (104) of an aircraft (106), the system comprising: a door (132) having a top surface (139), a bottom surface (138) opposite the top surface, a first side surface, and a second side surface opposite the first side surface (136, 137) are illustrated in Fig. 1); and a seal assembly (140) positioned at the bottom surface of the door (138, Fig. 3) but fails to explicitly teach the seal assembly comprising: a housing coupled to the bottom surface of the door; a seal positioned at least partially in the housing, wherein the seal is moveable relative to the housing and the door; a biasing mechanism coupled to the housing and the seal, wherein the biasing mechanism is configured to hold the seal in a relaxed state by applying a biasing force to the seal in a direction away from a floor surface of the refrigerated galley; and an activation mechanism coupled to the housing, wherein the activation mechanism is configured to transition the seal from the relaxed state to a compressed state in response to a rotation of the door from an open position to a closed position, wherein a height of the seal is greater in the relaxed state than in the compressed state.
However, Parker teaches the seal assembly comprising: a housing (22) coupled to the bottom surface of the door (paragraph 0024); a seal (40) positioned at least partially in the housing (Fig. 3), wherein the seal is moveable relative to the housing and the door (paragraph 0029, 0032, Figs. 2-3); a biasing mechanism (44, 50) coupled to the housing and the seal, wherein the biasing mechanism is configured to hold the seal in a relaxed state (Fig. 2) by applying a biasing force to the seal in a direction away from a floor surface of the refrigerated galley (paragraph 0045); and an activation mechanism (28) coupled to the housing, wherein the activation mechanism is configured to transition the seal from the relaxed state to a compressed state (Figs. 2-3) in response to a rotation of the door from an open position to a closed position (closure of the door, paragraph 0032), wherein a height of the seal is greater in the relaxed state than in the compressed state (Figs. 2-3) to provide an improvement an automatic door bottom drop-down seal by providing a mechanism to impart a continual downward pressure on the seal housing during use to retain the seal firmly against the floor in use.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Moran to include the seal assembly comprising: a housing coupled to the bottom surface of the door; a seal positioned at least partially in the housing, wherein the seal is moveable relative to the housing and the door; a biasing mechanism coupled to the housing and the seal, wherein the biasing mechanism is configured to hold the seal in a relaxed state by applying a biasing force to the seal in a direction away from a floor surface of the refrigerated galley; and an activation mechanism coupled to the housing, wherein the activation mechanism is configured to transition the seal from the relaxed state to a compressed state in response to a rotation of the door from an open position to a closed position, wherein a height of the seal is greater in the relaxed state than in the compressed state in view of the teachings of Parker to provide an improvement an automatic door bottom drop-down seal by providing a mechanism to impart a continual downward pressure on the seal housing during use to retain the seal firmly against the floor in use.
Regarding claim 2, the combined teachings teach the biasing mechanism comprises a leaf spring (50, leaf spring, paragraph 0041 of Moran).
Regarding claim 4, the combined teachings teach a second seal positioned on the top surface of the door; and a third seal positioned on the first side surface of the door (the seal assembly 140 may additionally or alternatively be provided at other areas of the door 132, such as along the sides 136, 137 or a top 139 of the door 132, paragraph 0028 of Moran).
Regarding claim 6, the combined teachings teach the bottom surface of the door includes a cavity (160 of Moran) between a front wall (162 of Moran )and a rear wall (164 of Moran) of the door, and wherein the housing (22 of Parker)  is positioned at least partially in the cavity (positioning 22 inside of 160 with 140 of Moran).
Regarding claim 10, the combined teachings teach the seal comprises an elastomeric material (142, rubber material, paragraph 0036 of Moran, 142 corresponds to 40 of Parker).
Regarding claim 12, the combined teachings teach the seal is removably positioned in the housing (Figs. 2-3 of Parker, paragraph 0049 of Moran). 
Regarding claim 13, the combined teachings teach all the limitations of claim 13 including a refrigerated cart compartment (102 of Moran); a door frame (134 of Moran) defining a front wall (124 of Moran) of the refrigerated cart compartment (paragraph 0027 of Moran). See rejection of claim 1.
Regarding claims 19-20, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claim 3, 7-9, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al (US 20190002105)  in view of Parker (US 20130219792) and in further view of Athmer (DE 202007061379).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach the biasing mechanism comprises a first biasing mechanism, the system further comprising: a second biasing mechanism coupled to the housing and the seal, wherein the second biasing mechanism is positioned in parallel with the first biasing mechanism.
However, Athmer teaches the biasing mechanism comprises a first biasing mechanism (straight connection to 33a, 33b), the system further comprising: a second biasing mechanism (straight connection to 33a, 33b) coupled to the housing and the seal, wherein the second biasing mechanism is positioned in parallel with the first biasing mechanism (Fig. 1a, 1b) to provide a triggering element as simple as possible and safe against manipulation is and accounts at the same time the stop plate on the door frame.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include the biasing mechanism comprises a first biasing mechanism, the system further comprising: a second biasing mechanism coupled to the housing and the seal, wherein the second biasing mechanism is positioned in parallel with the first biasing mechanism in view of the teachings of Athmer to provide a triggering element as simple as possible and safe against manipulation is and accounts at the same time the stop plate on the door frame.
Regarding claims 7 and 14, the combined teachings teach the activation mechanism comprises: an actuator pin (31 of Athmer) extending away from the housing; and a rod (32 of Athmer) coupled to the actuator pin and extending into the housing, wherein the rod is further coupled to the biasing mechanism (Figs. 1a-1b of Athmer).
Regarding claims 8 and 16, the combined teachings teach wherein the activation mechanism comprises: an actuator pin (31 of Athmer) extending away from the housing; a rod (32 of Athmer) coupled to the actuator pin and extending into the housing (Figs. 1a-1b of Athmer); a first cam (33b of Athmer) component coupled to the rod and positioned within the housing; and a second cam (33a of Athmer) component coupled to the seal and positioned within the housing, wherein the first cam component is configured to contact the second cam component (Figs. 1a-1b of Athmer) when the actuator pin is depressed to thereby transition the seal from the relaxed state to the compressed state (Fig. 14-14c of Athmer).
Regarding claims 9 and 17, the combined teachings teach the first cam component comprises a first wedge having a first angled cam surface (angle 33a of Athmer), and wherein the second cam component comprises a second wedge having a second angled cam surface (angle 33a of Athmer).
Regarding claims 11 and 18, the combined teachings teach the housing is moveable relative to the door (Fig. 14-14c of Athmer).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al (US 20190002105)  in view of Parker (US 20130219792) and in further view of Geron (EP 1347146).
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach a first edge seal positioned between the housing and the seal adjacent a first side of the housing; and a second edge seal positioned between the housing and the seal adjacent a second side of the housing opposite the first side of the housing, wherein the first edge seal and the second edge seal prevent refrigerated air from exiting the refrigerated galley of the aircraft when the door is in the closed position.
However, Geron teaches a first edge seal (36) positioned between the housing and the seal adjacent a first side of the housing (Fig. 2); and a second edge seal (37) positioned between the housing and the seal adjacent a second side of the housing opposite the first side of the housing (Fig. 2), wherein the first edge seal and the second edge seal prevent refrigerated air from exiting the refrigerated galley of the aircraft when the door is in the closed position (understood the addition of 36 and 37 from Geron would add in preventing airflow leakage as described in paragraph 0021 of Moran) to eliminate the air gap that allows undesirable air drafts to pass through and forms a preferred passage for sound waves, diminishing the sound insulating properties of the door.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a first edge seal positioned between the housing and the seal adjacent a first side of the housing; and a second edge seal positioned between the housing and the seal adjacent a second side of the housing opposite the first side of the housing, wherein the first edge seal and the second edge seal prevent refrigerated air from exiting the refrigerated galley of the aircraft when the door is in the closed position in view of the teachings of Geron to eliminate the air gap that allows undesirable air drafts to pass through and forms a preferred passage for sound waves, diminishing the sound insulating properties of the door.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763